Citation Nr: 0415769	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-15 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for Hepatitis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Any current hepatitis is not of service origin.

2.  Any current hearing loss is not of service origin.

3.  The RO denied entitlement to service connection for a 
left knee condition in January 1983.  The veteran was 
notified of this decision that same month and did not appeal.  
Thus, that decision is final.  

4.  Evidence submitted since the RO's previous denial of 
service connection for a left knee disorder does not bear 
directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2003).

2.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a left knee disorder 
has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June 2002 rating 
determination, the August 2002 SOC, and the March 2003 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In a September 2001 letter, the 
RO informed the veteran what it had done, what was needed 
from the veteran, and where to contact VA if he had any 
questions.  In an October 2001 letter, relating to the 
veteran's claim of service connection for hepatitis, the RO 
informed the veteran what the evidence had to show to 
establish entitlement, what risk factors applied to the 
veteran, what information or evidence was still needed from 
the veteran. where and when to send the information and 
evidence, and where to contact VA if the veteran had any 
questions.  In an August 2002 letter, addressing all three 
claims, the RO again informed the veteran of the VCAA.  It 
specifically notified him what the evidence had to show to 
establish entitlement, what information was still needed from 
him, what the veteran could do to help with his claim, where 
and when to send information, and where to contact VA if he 
had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters of what 
records the RO was requesting.  The veteran was asked to 
assist in obtaining the evidence.  

As to the issues of entitlement to service connection and the 
necessity for an examination, the Board notes that the 
evidence before the Secretary does not, taking into account 
all information and lay or medical evidence (including 
statements of the claimant), indicate that the disorders at 
issue may be associated with the veteran's active military 
service.  Furthermore, an examination is not required because 
there is no reasonable possibility that an examination would 
aid in substantiating the claim.  See Winters v. West, 12 
Vet. App. 203, 207 (1999), and Soyini v Derwinski, 1 Vet. 
App. 540, 546 (1991), which stand for the proposition that 
the law does not require a useless act.  The Board also notes 
that the medical records which are contained in the claims 
folder are adequate for rating purposes and permit the claim 
to be rated without further examination.  38 C.F.R. 
§ 3.326(b) (2003).  VA has satisfied its duties to notify and 
to assist the appellant in this case.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the September 2001, 
October 2001, and August 2002 letters, the veteran was also 
notified of the pertinent laws and regulations as part of the 
August 2002 SOC. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Legal Criteria

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Sensorineural hearing loss or arthritis will be presumed to 
have been incurred in service if it became manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Prior unappealed decisions of the Board and the RO are final.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108, 7104(b), 7105(c) (West 2002); See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  The changes made to this regulation that are 
effective subsequent to August 29, 2001 are not for 
application in this case.

Analysis

Hearing Loss

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

At the time of the veteran's November 1967 pre-induction 
examination, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
-
5
LEFT
15
15
10
-
-5

A review of the veteran's service medical records reveals no 
complaints or findings of hearing loss.  

At the time of his February 1971 service separation 
examination, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
0
0
0


On his February 1971 service separation examination report of 
medical history, the veteran checked the "no" box when 
asked if he had or had ever had ear, nose, or throat trouble, 
or hearing loss.

There were no findings of hearing loss in the years 
immediately following service.  

In an August 1995 VA audiogical examination, the veteran was 
found to have mild sensorineural hearing loss above 3000 
Hertz in the right ear and mild to moderate conductive 
hearing loss in the left ear. 

 In a September 1995 VA treatment record, the veteran was 
noted to have a perforated left tympanic membrane and a left 
meatal graft tympanoplasty was performed.  At that time, the 
veteran reported having a long history of ear infections with 
multiple left ear infections as an adult.  He noted having 
difficulty understanding speaking when in noisy situations.  

The Board is presented with lay assertions of hearing loss 
due to service.  However, hearing loss was not identified 
during service or in proximity to service, and there has been 
no competent evidence presented linking a current hearing 
loss to the veteran's period of service.  While the appellant 
is competent to report symptoms of hearing loss, as this 
comes to him through the senses, he is not competent as a lay 
person to provide opinions on medical causation.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (veteran is competent to 
report that on which he has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (veteran is not competent 
to offer opinions on medical diagnosis or causation).  

The veteran's statements relating the onset of his hearing 
loss disability to service are in conflict with the in-
service treatment records and the lack of treatment for 
hearing loss in the years immediately following service.  

The provisions regarding benefit of the doubt were 
considered, however, they were not applied as the 
preponderance of the evidence is unfavorable and service 
connection for bilateral hearing loss must be denied.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002).

Hepatitis

The veteran's service medical records are devoid of any 
findings of Hepatitis.  

In November 1995, Hepatitis C was diagnosed when the veteran 
presented for a VA checkup.   The medical record does not 
state the basis for the diagnosis.  The veteran maintains 
that he currently has Hepatitis and that it is related to his 
period of service.  

However, a July 1995 VA medical examination contains 
laboratory studies indicating:  Hepatitis B surface antigen 
was negative; the rest of the veteran's hepatitis screen was 
negative; antihepatitis was positive.  A long and detailed 
history taken from the veteran did not indicate a diagnosis 
of, or treatment for, hepatitis.  That history, furnished by 
the veteran, is inconsistent with the veteran's later 
statement that he was treated at a private clinic for 
hepatitis C between January 1994 and December 1996.

Moreover, when the RO attempted to obtain treatment records 
from the private clinic named by the veteran, the clinic 
advised that they do not provide treatment.

Having reviewed all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hepatitis.  Although the veteran 
has a November 1995 diagnosis of hepatitis C, there is no 
documented evidence of hepatitis for 24 years following his 
active service, and there is no evidence of any treatment 
since that diagnosis.  

The Board is presented with lay assertions of Hepatitis due 
to service.  However, Hepatitis was not identified during 
service or in proximity to service and there has been no 
competent evidence presented linking a current Hepatitis to 
the veteran's period of service.  38 U.S.C.A. § 1110.

The preponderance of the evidence is against the claim of 
service connection for Hepatitis and there is no doubt to be 
resolved.  Accordingly, service connection for hepatitis C 
loss must be denied.   38 U.S.C.A. § 5107(b) (West 2002).

Left Knee

In determining whether the veteran has submitted new and 
material evidence, VA is required to review only the evidence 
submitted by an appellant since the last final disallowance 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The RO denied service connection for a left knee disability 
in a January 1983 rating determination.  The veteran was 
notified of this decision that same month and did not appeal.  
Thus, that decision is final.  

Evidence before the RO at the time of the previous denial 
included the veteran's service medical records and his 
November 1982 application for compensation and pension.

On his application for compensation, the veteran reported 
that he tore a ligament in his knee in May 1968.  The veteran 
further indicated that he had received treatment for his left 
knee in August 1968 and October 1969.  

The RO denied service connection for a left knee disorder on 
the basis that the evidence did not establish service 
connection for this disorder.  

Evidence received subsequent to the RO's denial includes a 
July 1995 treatment record noting a history of left knee 
swelling off and on; an October 2001 statement from the 
veteran indicating that he had torn a tendon in his left knee 
in May 1967; and the veteran's October 2002 substantive 
appeal, where he reported being treated for a torn tendon in 
April 1968. 

While the veteran has expressed his belief that his current 
left knee disorder is related to service and his belief that 
it is related to a torn tendon he claims receiving treatment 
for in 1967 or 1968, these views were known at the time of 
the previous denial.   The additional treatment records, 
while demonstrating that the veteran has complaints of 
problems with his left knee do not contain any references to 
his left knee pain being related to his period of service. 

None of the evidence received since the last final denial is 
new and material and the claim will not be reopened.  
38 U.S.C.A. §§ 5103A, 5104, 5107, 5108, 7104, 7105:38 C.F.R. 
§§ 3.156, 3.159.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for Hepatitis is denied.  

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left 
knee condition; the appeal is denied.




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



